DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Obviousness Type Double Patenting - Anticipation
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,838,212 (‘212 Patent).  Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application are found in the claims of the ‘212 Patent.  The following chart serves as a basis for comparison between claim 1 of the instant application and claim 1 of the ‘212 Patent. 

Claim 1 of the Instant Application
Claim 1 of the ‘212 Patent
An optical apparatus comprising:
An optical apparatus comprising:
an image source;
an image source;
a relay optical system; and
a relay optical system;
an optical processing system;
an optical processing system;

an input coupler; 

a waveguide; and 

an output coupler; 
wherein: the image source is configured to display an image;
wherein: the image source is configured to display an image;
the relay optical system is configured to project the image displayed by the image source to the optical processing system, and to image at infinity; and
the relay optical system is configured to project the image displayed by the image source to the optical processing system, and to image at infinity; and
the optical processing system is configured to project incident light from the relay optical system in a same direction to at least two preset emergent directions sequentially.
the optical processing system is configured to project incident light from the relay optical system in a same direction to at least two preset emergent directions sequentially; 

the input coupler is configured to couple emergent light of the optical processing system into the waveguide; and 

the output coupler is configured to couple out light propagated in the waveguide. 


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the ‘212 patent. That is, claim 1 is anticipated by claim 1 of the ‘212 patent.  Similarly, the limitations of claims 2-9 of the instant application are anticipated by claims 2-9 of the ‘212 Patent, respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robaina, US 2019/0011703. 

Regarding Claim 1, Robaina (Figs. 6-7) teaches an optical apparatus comprising: 
-an image source (e.g., Light modulator 2030 is an LCD; par. 1475); 
-a relay optical system (200-208); and 
-an optical processing system (178, 2030-2050, 200-210); 
wherein: 
-the image source is configured to display an image (e.g., Light modulator 2030 may be an LCD panel; par. 1475); 
-the relay optical system (200-208, 2040-2050) is configured to project the image displayed by the image source to the optical processing system, and to image at infinity (e.g., Image injection devices 200-208 project image data to the waveguides 182-190 of waveguide assembly 178; par. 1476.  The waveguides then produced light beams directed towards the user’s eye at optical infinity; par. 1479); and 
-the optical processing system (178, 2030-2050, 200-210) is configured to project incident light from the relay optical system in a same direction to at least two preset emergent directions sequentially (e.g., As shown in Fig. 7, waveguide assembly 178 receives light from image injection devices 200-208.  Multiple light beams 402 are then projected from waveguide 182 in the direction of the user’s eye 4.  Some of the light beams 402 are directed towards the user’s eye 4, others are directed above and below the eye.  These are considered “two preset emergent directions.”  Robaina suggests that operations within the scope of its invention may be performed sequentially; par. 1715.  Thus, the light beams 402 may be emitted in a sequential manner).  

Regarding Claim 6, Robaina (Figs. 6-7) teaches the optical apparatus according to claim 1, wherein: 
the optical processing system (178, 2030-2050, 200-210) includes: 
-a spatial light modulator (e.g., Light modulator 2030 may be a spatial light modulator; par. 1475); and 
-a controller (210) configured to control the spatial light modulator to modulate emergent light of the spatial light modulator (e.g., Controller 210 controls light modulator 2030; par. 1477); and 
-the relay optical system (2040, 2050, 200-208) is configured to project the image displayed by the image source to the spatial light modulator, and image at infinity (e.g., Light module 2040 projects image to light modulator 2030; par. 1475).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robaina in view of Robbins, US 2015/0125109.  

Regarding Claim 2, Robaina teaches the optical apparatus according to claim 1, but does not teach wherein: the optical processing system includes: a first Holographic Polymer Dispersed Liquid Crystal (HPDLC) layer and a second HPDLC layer that are arranged in a laminated manner and are perpendicular to an axial direction of the relay optical system, a direction of diffracted light from the first HPDLC layer being different from a direction of diffracted light from the second HPDLC layer; and a controller configured to control an electric field applied to at least one of the first HPDLC layer or the second HPDLC layer; and the relay optical system is configured to project the image displayed by the image source to the first HPDLC layer and the second HPDLC layer, and to image at infinity.  

(Fig. 2) teaches the concept of a waveguide comprised of a HPDLC layer (e.g., HPDLC layer 324; par. 0035).  In the combined invention, each of the waveguides 182-190 of Robaina would be comprised of an HPDLC layer, including waveguides 182 and 184, which would be considered a first HPDLC layer and second HPDLC layer, respectively.  

These layers would be arranged in a laminated manner and would be perpendicular to an axial direction of the relay optical system (e.g., The HPDLC layer 324 of Robbins is laminated underneath a glass layer 322 and extends perpendicularly to the axial direction (vertical axis) of relay optical system of Robaina), a direction of diffracted light from the first HPDLC layer being different from a direction of diffracted light from the second HPDLC layer (e.g. Beams of light 402 of Robaina are output at different angles; par. 1473.  Thus, the first HPDLC layer and second HPDLC layer of the combined invention would diffract light in different directions); and a controller (249) configured to control an electric field applied to at least one of the first HPDLC layer or the second HPDLC layer (e.g., Electric field applied to HPDLC layer through glass electrodes 322 and 326; Robbins, par. 0037); and the relay optical system is configured to project the image displayed by the image source to the first HPDLC layer and the second HPDLC layer, and to image at infinity (e.g., Image would be projected by beam splitter 2050 to waveguide 182 (first HPDLC layer) and waveguide 184 (second HPDLC layer) of the combined invention, respectively, as shown in Robaina Fig. 6).   The claim limitations would therefore be achieved.

(par. 0021), which would be more desirable to the user.   

Allowable Subject Matter
Claims 3-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 3, Robaina in view of Robbins teaches the optical apparatus according to claim 2.

However, neither Robaina, Robbins, nor the remaining prior art, teaches wherein the controller is further configured to: control the electric field to be applied to the first HPDLC layer and the second HPDLC layer during a first time period; control the electric field to be applied to the first HPDLC layer during a second time period; and control the electric field to be applied to the second HPDLC layer during a third time period.  

Claims 4-5 are objected to because they depend on claim 3. 

Regarding Claim 7, Robaina teaches the optical apparatus according to claim 6.

However, neither Robaina, nor the remaining prior art, either alone or in combination, teaches wherein the controller is further configured to: control the emergent light of the spatial light modulator to project to a middle view field direction during a first time period; control the emergent light of the spatial light modulator to project to a first view field direction during a second time period; and control the emergent light of the spatial light modulator to project to a second view field direction during a third time period.  

Claims 8-9 are objected to because they depend on claim 7. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 8, 2022